—Judgment, Supreme Court, New York County (Stuart Cohen, J.), entered October 30, 1996, against defendants in the total sum of $59,418 representing Department of Housing Preservation and Development (HPD) surcharges, attorneys’ fees and disbursements, unanimously affirmed, without costs.
This Court has previously held that defendants were required to certify their income for the purpose of determining whether they were responsible for payment of a surcharge imposed pursuant to section 3-03 (a) of HPD’s Rules and Regulations (28 RCNY 3-03 [a]), and that said HPD surcharge was not “rent” and therefore not preempted by section 236 of the National Housing Act (82 US Stat 498, as amended; 12 USC § 1715z-l) (224 AD2d 207, lv denied and dismissed 89 NY2d 856). The amount of the surcharge was properly determined by the Special Referee, after a hearing, based upon the “fair market rent” set by the United States Department of Housing and Urban Development pursuant to section 236 of the National Housing Act. There was no dispute as to the “fair market rent” applicable in determining the extent of defendants’ surcharge obligation (supra).
Contrary to defendant’s argument, section 3-03 (d) (4) of HPD’s Rules and Regulations (28 RCNY 3-03 [d] [4]) does not limit plaintiff housing company’s available remedies to commencement of summary dispossess proceedings upon a cooperator’s failure to pay surcharges.
Finally, we have previously held that defendants were liable for plaintiffs attorneys’ fees (224 AD2d 207, supra), and we now find that the amount awarded after an extensive hearing, at which complete, detailed substantiation was produced, was fair and reasonable.
We have reviewed defendants’ other contentions and find them to be without merit. Concur — Ellerin, J. P., Wallach, Tom and Andrias, JJ.